Curia.

We are all of opinion that this motion cannot prevail. The bond in this case, being for more than twice the value of the goods replevied, will always be subject to reduction on a hearing in equity. It was certainly sufficient to justify the officer in serving the writ of replevin; and indeed it may have been true that the defendant himself insisted on a larger bond than the writ directed, alleging that the goods were greatly undervalued in the writ. Whether this was the case or not, the bond being in too large a sum can never operate to the defendant’s injury. The service was legal, and the defendant can take nothing by his motion.